             Case 19-32713 Document 832 Filed in TXSB on 10/10/19 Page 1 of 7



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                          ENTERED
                                                                                                                 10/10/2019
                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    BRISTOW GROUP INC., et al.,1                               )   Case No. 19-32713 (DRJ)
                                                               )
                                       Debtors.                )   Jointly Administered
                                                               )

     ORDER GRANTING DEBTORS’ MOTION TO APPROVE TERM SHEET WITH
    MACQUARIE LEASING LLC, MACQUARIE BANK LIMITED, AND MACQUARIE
                ROTORCRAFT LEASING HOLDINGS LIMITED
                            (Docket No. 731)
             This matter coming before this Court upon the motion (the “Motion”),2 filed by the above-

captioned debtors (collectively, the “Debtors”) for entry of an order (this “Order”), pursuant to

sections 105(a), 363(b), and 365(a) of title 11 of the United States Code (the “Bankruptcy Code”)

and rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), authorizing

the Debtors to assume the Assumed Leases, modify the Credit Agreement, pay the Macquarie Fees

(as those terms are defined in the Motion), and enter into the Definitive Restructuring Documents

and the other transactions contemplated by the Macquarie Term Sheet, among the Debtors and

Macquarie. Upon consideration of the Motion and the Hearing related to the same, the Court

hereby finds and concludes that (i) the Court has jurisdiction to consider the relief sought in the

Motion in accordance with 28 U.S.C. §§ 157 and 1334; (ii) consideration of the Motion and the

relief requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b); (iii) venue of the




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Macquarie Term
    Sheet unless otherwise indicated.


Active 42421575.4                                          1
          Case 19-32713 Document 832 Filed in TXSB on 10/10/19 Page 2 of 7



Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) due and proper

notice of the Motion and the exhibits thereto has been provided to all parties required to receive

same and that no other notice need be provided; (v) the relief sought in the Motion is in the best

interests of the Debtors, their estates and creditors, and all parties in interest and; (vi) that the legal

and factual bases set forth in the Motion establish just cause for the relief requested therein.

Therefore, it is hereby:

         ORDERED that the Motion is GRANTED as set forth herein. To the extent any objections

or reservations of rights to the Motion have not been withdrawn or resolved by this Order, they are

overruled in all respects on the merits; it is further

         ORDERED that the Macquarie Term Sheet, and the transactions contemplated therein,

represent a valid exercise of the Debtors’ business judgment and are hereby approved in their

entirety. It being the intent of this Court that the Macquarie Term Sheet be approved in its entirety,

the failure to specifically describe or include any particular provision in Macquarie Term Sheet in

this Order shall not diminish or impair the effectiveness of such provision. For the avoidance of

doubt, the automatic stay imposed under section 362(a) of the Bankruptcy Code, to the extent

applicable, is hereby modified and lifted to permit (i) the parties to enter into the Definitive

Restructuring Documents, (ii) the parties to the Macquarie Term Sheet to serve notices on the

Debtors after an Event of Default in accordance with the terms of the Macquarie Term Sheet, and

(iii) Macquarie to exercise the remedies expressly provided in section 3.3 of the Macquarie Term

Sheet; it is further

         ORDERED that the Debtors are authorized to enter into and perform under the Macquarie

Term Sheet and the Definitive Restructuring Documents, and execute and deliver all instruments

and documents and take any additional actions as are necessary or appropriate to implement and




Active 42421575.4                                   2
          Case 19-32713 Document 832 Filed in TXSB on 10/10/19 Page 3 of 7



effectuate the entry into and performance under the Macquarie Term Sheet and the Definitive

Restructuring Documents; it is further

          ORDERED that the Debtors’ assumption of the Assumed Leases, as amended pursuant to

the Macquarie Term Sheet and Definitive Restructuring Documents, is hereby approved; it is

further

          ORDERED that the Debtors’ assumption of the Assumed Leases, without amendment, is

hereby approved; it is further

          ORDERED the Debtors shall remit the payments to cure the Assumed Leases to the

Macquarie Parties within three (3) business days after the entry of this Order; it is further

          ORDERED that the Debtors are authorized to amend the Credit Agreement pursuant to the

terms of the Macquarie Term Sheet; it is further

          ORDERED upon the Effective Date of any Qualified Plan, (i) the Assumed Leases, as and

to the extent modified by the applicable Definitive Restructuring Documents are hereby assumed

hereunder and shall vest with, and be binding upon, the applicable Reorganized Debtors (as

defined in the Filed Plan) and (ii) the Credit Agreement and related documents, as and to the

extent modified by the applicable Definitive Restructuring Documents, are hereby reinstated and

shall vest with, and be binding upon, the applicable Reorganized Debtors, and it is further

          ORDERED that the Macquarie Parties shall be entitled to assert administrative expense

claims under Sections 503(b) and 507(a)(l) for any failure to comply with any of the obligations

under the Macquarie Term Sheet or the Definitive Restructuring Documents, and the Debtors

reserve the right to object to or otherwise contest such claims; it is further

          ORDERED that the Macquarie Parties shall be entitled to the protections afforded under

Sections 364(e) and 363(m) of the Bankruptcy Code; it is further




Active 42421575.4                                  3
          Case 19-32713 Document 832 Filed in TXSB on 10/10/19 Page 4 of 7



         ORDERED that the mutual releases provided for in the Macquarie Term Sheet are hereby

approved; it is further

         ORDERED that to the extent not already authorized under the Final Cash Collateral Order

and/or the Section 1110(a) Agreements, the Debtors are authorized to pay the Macquarie Fees as

provided for in the Macquarie Term Sheet; it is further

         ORDERED that Macquarie will be entitled to an allowed general unsecured claim in the

amount of $8 million (the “Allowed Claim”) that will be classified in class 12 of the Filed Plan as

provided for in Exhibit 1 to this Order; it is further

         ORDERED that the deadline for Macquarie to vote on the Filed Plan is extended to October

3, 2019 in accordance with the Solicitation Procedures approved by the Court [Docket No. 599,

Exhibit 2, §2]; it is further

         ORDERED that upon entry of this Order, Macquarie will be deemed to have accepted the

Filed Plan in the allowed amount set forth in Exhibit 1 to this Order; it is further

         ORDERED that the 14-day stay of an order authorizing the use, sale, or lease of property

under Bankruptcy Rule 6004(h) is hereby waived and the terms and conditions of this Order are

immediately effective and enforceable upon entry by the Court; it is further

         ORDERED that the Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order; and it is further

         ORDERED that this Court shall retain exclusive jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation and/or enforcement of this

Order.

 Dated: __________, 2019
        October Texas
Signed: Houston, 10, 2019                           DAVID R. JONES
                                                    United States Bankruptcy Judge
                                               ____________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE

Active 42421575.4                                  4
          Case 19-32713 Document 832 Filed in TXSB on 10/10/19 Page 5 of 7




                                                  Exhibit 1

      SCHEDULE OF MACQUARIE CLAIM AND TREATMENT OF SUCH CLAIMS

                                                                                          ALLOWED CLAIMS
                                                                       ORIGINAL
TRANSACTION/TYPE        CLAIM                                                            AMOUNT UPON TERM
                                    CLAIMANT                          AMOUNT OF
 OF CLAIM (MSN #)        NOS.                         DEBTOR                              SHEET EFFECTIVE
                                                                        CLAIM
                                                                                              DATE1

Lease: Lessor         Claim        Wells Fargo      Bristow U.S.    $12,564,999.33
against Lessee        Nos: 304     Trust            LLC
(Rejection Damages    & 352        Company,
Claim) (MSN                        N.A.
761065)

Lease: Lessor         Claim        Wells Fargo      Bristow         $12,564,999.33
against Guarantor     Nos: 307     Trust            Group Inc.
(Rejection Damages    & 349        Company,
Claim) (MSN                        N.A.
761065)

Lease: Owner          Claim        Macquarie        Bristow U.S.    $7,300.00
Participant against   Nos: 327     Leasing LLC      LLC
Lessee (MSN           & 341
761065)

Lease: Lessor         Claim        Wells Fargo      Bristow U.S.    $13,655,667.00
against Lessee (MSN   Nos: 320     Trust            LLC
41389)                & 353        Company,
                                   N.A.

Lease: Lessor         Claim        Wells Fargo      Bristow         $13,655,667.00
against Guarantor)    Nos: 317     Trust            Group Inc.
(MSN 41389)           & 351        Company,
                                   N.A.

Lease: Owner          Claim        Macquarie        Bristow U.S.    $7,300.00
Participant against   Nos: 293     Leasing LLC      LLC
Lessee (MSN 41389)    & 343

Lease: Lessor         Claim        Wells Fargo      Bristow U.S.    $20,162,084.00
against Lessee (MSN   Nos: 319     Trust            LLC
920056)               & 347        Company,
                                   N.A.

Lease: Lessor         Claim        Wells Fargo      Bristow         $20,162,084.00
against Guarantor)    Nos: 311     Trust            Group Inc.
(MSN 920056)          & 342        Company,
                                   N.A.




1
 The Filed Plan provides for the consolidation of Allowed Claims (as defined in the Filed Plan) against multiple
debtors into one Estate for purposes of distributions for Class 12.


Active 42421575.4                                      5
          Case 19-32713 Document 832 Filed in TXSB on 10/10/19 Page 6 of 7



                                                                                    ALLOWED CLAIMS
                                                                    ORIGINAL
TRANSACTION/TYPE       CLAIM                                                       AMOUNT UPON TERM
                                  CLAIMANT                         AMOUNT OF
 OF CLAIM (MSN #)       NOS.                         DEBTOR                         SHEET EFFECTIVE
                                                                     CLAIM
                                                                                        DATE1

Lease: Owner          Claim      Macquarie         Bristow U.S.   $7,300.00
Participant against   Nos: 303   Leasing LLC       LLC
Lessee (MSN           & 346
920056)

Lease: Lessor         Claim      Wells Fargo       Bristow U.S.   $29,259,000.00
against Lessee (MSN   Nos: 322   Trust             LLC
920287)               & 338      Company,
                                 N.A.

Lease: Lessor         Claim      Wells Fargo       Bristow        $29,259,000.00
against Guarantor)    Nos: 315   Trust             Group Inc.
(MSN 920287)          & 350      Company,
                                 N.A.

Lease: Owner          Claim      Macquarie         Bristow U.S.   $7,300.00
Participant against   Nos: 310   Leasing LLC       LLC
Lessee (MSN           & 339
920287)

Lease: Lessor         Claim      Wells Fargo       Bristow U.S.   $29,529,000.00
against Lessee (MSN   Nos: 324   Trust             LLC
920288)               & 348      Company,
                                 N.A.

Lease: Lessor         Claim      Wells Fargo       Bristow        $29,529,000.00
against Guarantor)    Nos: 291   Trust             Group Inc.
(MSN 920288)          & 328      Company,
                                 N.A.

Lease: Owner          Claim      Macquarie         Bristow U.S.   $7,300.00
Participant against   Nos: 326   Leasing LLC       LLC
Lessee (MSN           & 330
920288)

Lease: Lessor         Claim      TVPX              BriLog         $17,198,860.00
against Lessee (MSN   Nos: 312   Aircraft          Leasing Ltd.
920062)               & 337      Solutions Inc.

Lease: Lessor         Claim      TVPX              Bristow        $17,198,860.00
against Guarantor)    Nos: 292   Aircraft          Group Inc.
(MSN 920062)          & 336      Solutions Inc.,

Lease: Owner          Claim      Macquarie         BriLog         $7,300.00
Participant against   Nos: 318   Rotorcraft        Leasing Ltd.
Lessee (MSN           & 332      Leasing
920062)                          Holdings
                                 Limited




Active 42421575.4                                     6
          Case 19-32713 Document 832 Filed in TXSB on 10/10/19 Page 7 of 7



                                                                                    ALLOWED CLAIMS
                                                                   ORIGINAL
TRANSACTION/TYPE       CLAIM                                                       AMOUNT UPON TERM
                                  CLAIMANT                        AMOUNT OF
 OF CLAIM (MSN #)       NOS.                        DEBTOR                          SHEET EFFECTIVE
                                                                    CLAIM
                                                                                        DATE1

Lease: Lessor         Claim      TVPX             BriLog         $17,198,860.00
against Lessee (MSN   Nos: 329   Aircraft         Leasing Ltd.
920063)               & 335      Solutions Inc.

Lease: Lessor         Claim      TVPX             Bristow        $17,198,860.00
against Guarantor)    Nos: 300   Aircraft         Group Inc.
(MSN 920063)          & 334      Solutions Inc.

Lease: Owner          Claim      Macquarie        BriLog         $7,300.00
Participant against   Nos: 301   Rotorcraft       Leasing Ltd.
Lessee (MSN           & 344      Leasing
920063)                          Holdings
                                 Limited

Aircraft Secured      Claim      Macquarie        Bristow U.S.   $146,000.00
Loan: Agent vs.       Nos: 325   Bank Limited     LLC
Borrower (20          & 331
Aircraft)

Aircraft Secured      Claim      Macquarie        Bristow        $146,000.00
Loan: Agent vs.       Nos: 295   Bank Limited     Group Inc.
Guarantor (20         & 333
Aircraft)

Aircraft Secured      Claims     Macquarie        Bristow U.S.   $167,527,778.00
Loan: Lender vs.      Nos: 316   Leasing LLC      LLC
Borrower (20          & 340
Aircraft)

Aircraft Secured      Claim      Macquarie        Bristow        $167,527,778.00
Loan: Lender vs.      Nos: 305   Leasing LLC      Group Inc.
Guarantor (20         & 345
Aircraft)




Active 42421575.4                                    7
